DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 9, “the authenticity” has been deleted and replaced by --an authenticity--
In claim 8, line 8, “the standard-dose image” has been deleted and replaced by --a standard-dose image--
[Examiner note: the aforementioned changes are made to correct minor errors]
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-7 and 9-10, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: 
constructing a generative network taking a low-dose image as an input extract feature, and integrating weights of different parts in a feature extraction process to output a predicted image; 
constructing a determining network taking the predicted image and a standard-dose image as input to distinguish the authenticity of the predicted image and the standard-dose image as a first optimization goal, and identifying different parts of the predicted image as a second optimization goal, collaboratively training the generative network and the determining network to obtain a mapping relationship between the low-dose image and the standard-dose image and
reconstructing the low-dose image by using the obtained mapping relationship and including all limitations recited in independent claim 1.
As per claim 8, the examiner found no reference in the prior art that disclosed or rendered obvious a low-dose image reconstruction system comprising: 
a network construction and training module configured to construct a generative network, use low-dose images as input extract features, and integrate weights of different parts in a feature extraction process to output a predicted image; and configured to construct a determining network, take the predicted image and a standard-dose image as input, so as to distinguish an authenticity of the predicted image and the standard-dose image as a first optimization goal, and to identify different parts of the predicted image as a second optimization goal, collaboratively train the generative network and the determining network to obtain a mapping relationship between the low-dose image and the standard-dose image; and 
an image reconstruction module configured to reconstruct the low-dose image by using the obtained mapping relationship and including all limitations recited in independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent 11126914 discloses the use of training of a machine learning algorithm for image generation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884